

116 HR 4292 IH: Nationwide Injunction Abuse Prevention Act of 2019
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4292IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to limit the authority of district courts to provide
			 injunctive relief, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nationwide Injunction Abuse Prevention Act of 2019. 2.Limitation on authority of United States district courts to provide injunctive relief (a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following:
				
 1370.Limitation on authority to provide injunctive relief (a)Notwithstanding any other provision of law, no United States district court shall issue any order providing for injunctive relief, except in the case of such an order that is applicable only to—
 (1)the parties to the case before such district court; or (2)in the Federal district in which the order is issued..
 (b)Table of sectionsThe table of sections at the beginning of chapter 84 of title 28, United States Code, is amended by adding at the end the following:
				
					
						1370. Limitation on authority to provide injunctive relief..
			